Name: Council Regulation (EEC) No 1905/87 of 2 July 1987 setting, for the 1987/88 cereals marketing year, the minimum price for potatoes to be paid by the starch manufacturer to the potato producer
 Type: Regulation
 Subject Matter: plant product;  foodstuff
 Date Published: nan

 No LI 82/48 Official Journal of the European Communities 3.7 . 87 COUNCIL REGULATION (EEC) No 1905/87 of 2 July 1987 setting, for the 1987/88 cereals marketing year, the minimum price for potatoes to be paid by the starch manufacturer to the potato producer THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals (*), as last amended by Regulation (EEC) No 1900 / 87 (2), and in particular Article 1 1 (a) (2 ) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1008 / 86 of 25 March 1986 laying down detailed rules for production refunds applicable to potato starch (3) requires that the Council should fix a minimum price for potatoes used for the manufacture of starch, to be paid on a 'factory gate' basis by the starch manufacturer to the potato producer ; whereas qualification for the premium payable : to manufacturers of potato starch is conditional on the payment of this minimum price ; Whereas the supply prices of raw materials for the manu ­ facture- of starch should remain linked in order to maintain equality of competition between the various : starch industries , HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum price for potatoes , to be paid by the manufacturer of potato starch to the potato producer for the quantity of potatoes required to manufacture one tonne of potato starch, on a 'factory gate' basis , shall be 272,93 ECU for the 1987/ 88 cereals marketing year. 2 . The price referred to in paragraph 1 shall be adjusted according to the starch content of the potatoes . Article 2 The detailed rules for application of this Regulation shall be adopted in accordance with the procedure provided for in Article 26 of Council Regulation (EEC) No 2727/75 . . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN C) OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2) See page 40 of this Official Journal . (5 ) OJ No L 94 , 9 . 4 . 1986 , p. 5 .